Citation Nr: 1525569	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-27 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left great toe disability. 

2.  Entitlement to service connection for pain in the hands and fingers. 

3.  Entitlement to a disability rating greater than 20 percent for cervical spine disability with degenerative arthritis and degenerative disc disease. 

4.  Entitlement to a separate rating for neurological manifestations of the service-connected cervical spine disability with degenerative arthritis and degenerative disc disease.

5.  Entitlement to an increased rating greater than 40 percent for residuals of a low back injury with degenerative arthritis and degenerative disc disease.  

6.  Entitlement to an initial compensable rating prior to March 14, 2013, and to an initial rating greater than 10 percent thereafter, for hemorrhoids. 

7.  Entitlement to a compensable disability rating for residuals of a right great toe injury. 

8.  Entitlement to a compensable disability rating for allergic rhinitis.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities. 

(The issues of entitlement to service connection for obstructive sleep apnea and for a prostate condition, entitlement to increased ratings for degenerative joint disease of the right shoulder, corneal abrasion, right leg radiculopathy, right ankle sprain, and callouses, corns, and bunions of the feet are addressed in a separate Board decision due to different representation).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to July 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Board notes that the July 2008 rating decision granted the Veteran an increased rating of 30 percent for his service-connected residuals of low back injury with degenerative arthritis and degenerative disc disease of the lumbar spine effective April 9, 2007.  In a September 2011 rating decision the RO found that there was clear and unmistakable error in the evaluation of residuals low back injury with degenerative arthritis and degenerative disc disease of the lumbar spine and an increased evaluation of 40 percent was established effective April 9, 2007.  

An April 2013 rating decision granted the Veteran an increased rating of 10 percent for the service-connected hemorrhoids effective March 14, 2013.  As a higher rating is available for the disability before and after that date and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to hemorrhoids as set forth on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) ; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

After a careful review the Board finds that the issue of entitlement to a separate rating for neurological manifestations related to the service-connected cervical spine disability is part and parcel of the issue of entitlement to a higher rating for service-connected cervical spine disability.  Thus, it is recharacterized as stated on the title page of this decision. 

The Board notes that the April 2013 rating decision, September 2011 supplemental statement of the case (SSOC), April 2013 SSOC, August 2013 SSOC, and July 2014 SSOC were sent to the wrong representative.  According to the October 2009 VA 21-22 Power of Attorney agreement, the Veteran's attorney does not represent him on any of the issues listed on the title page of this decision.  

The March 2014 rating decision was sent to the Veteran's private representative; however, according to the October 2009 VA 21-22 Power of Attorney agreement the Veteran's private attorney does not represent him on any of those issues.  Therefore,  since the Veteran's power of attorney with the Disabled American Veterans does not specifically mention which issues they represent, the Board finds that the Disabled American Veterans represents the Veteran on those issues decided on in the March 2014 rating decision and they should be sent a copy of the March 2014 rating decision. 

The Board notes that in the July 2014 rating decision the RO denied entitlement to TDIU.  While the issue has not been perfected on appeal the Board finds that it has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447,454-55 (2009).  Therefore, the issue is listed on the title page.  The Board notes that the Veteran has not stated whom he wants to hold power of attorney for this issue.  In addition, both Disabled American Veterans and the Veteran's private attorney have claimed that they hold power of attorney for the issue of entitlement to TDIU.  Since the TDIU claim is not listed on the October 2009 VA 21-22 Power of Attorney agreement or the Power of Attorney agreement resubmitted in July 2014, and since the TDIU claim was raised during the adjudicatory process of the underlying claim for a higher rating for the cervical spine, the Board finds that Disabled American Veterans holds power of attorney for this issue.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for left great toes and pain in the hands and fingers, the issue of a separate compensable rating for neurological manifestations, and the issues of a compensable rating for the service-connected right great toe and  allergic rhinitis are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability with degenerative arthritis and degenerative disc disease is manifested, at worst, by range of motion to 20 degrees.

2.  The Veteran's low back injury with degenerative arthritis and degenerative disc disease is manifested by, at worst, range of motion to 5 degrees.    

3.  Prior to March 14, 2013, the Veteran's hemorrhoids are manifested as mild or moderate hemorrhoids.

4.  Since March 14, 2013, the Veteran's hemorrhoids are manifested as large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for the cervical spine injury with degenerative arthritis and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes (DCs) 5010, 5237, 5243 (2014).

2.  The criteria for a rating greater than 40 percent for the low back injury with degenerative arthritis and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including DCs 5010, 5237, 5243(2014).

3. The criteria for an initial compensable rating prior to March 14, 2013, and to an initial rating greater than 10 percent thereafter, for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.114 including DC 7336 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondences in April 2007 and May 2014.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the April 2008, April 2009, and May 2014 letters. 

While the April 2009 and May 2014 letters were issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  After the April 2009 and May 2014 letters were issued, the Veteran's claims were readjudicated in the July 2009 statement of the case (SOC), October 2011 SSOC, August 2013 SSOC, and July 2014 SSOC.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's private treatment records, VA treatment records, and Social Security Administration (SSA) records.  In addition, the Veteran has not identified any outstanding private treatment records that need to be obtained. 

The RO also afforded the Veteran VA examinations in April 2008, March 2013, and May 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected cervical spine disability, lumbar spine disability, and hemorrhoids as they consisted of clinical interviews, review of the medical history, and full physical examination that addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes that the Veteran's representative asserted in the April 2015 informal hearing presentation that the Veteran's VA examinations for his service-connected hemorrhoids were not adequate because the April 2008 VA examination did not reference or conduct any lab testing for anemia and the May 2013 VA examination report did not include a discussion of the reported lab results.  The Board finds that the April 2008 and May 2013 VA examinations are adequate to rate the service-connected hemorrhoids since the Veteran does not meet the rating criteria for a higher rating on other bases.  In addition, the examinations consisted of clinical interviews, review of the medical history, and full physical examination that addressed the relevant rating criteria.  As such, the examinations are adequate to adjudicate the Veteran's claim and no further examination is necessary.  Id.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Under these circumstances, the Board finds that the Veteran is not prejudiced by proceeding to adjudicate the merits of these claims.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings also may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).


Cervical Spine Disability

The Veteran's cervical spine disability with degenerative arthritis and degenerative disc disease is currently rated as 20 percent disabling under Diagnostic Code 5010-5237, which pertains to the cervical strain.  However, under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned in cases of forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is in order for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating contemplates unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

The Veteran was afforded a VA examination in April 2008.  The Veteran described his pain as constant, sharp, and aching.  He stated that the pain was a level 5.  His flare-ups were noted to flare to level 10 spontaneously, they occurred two to three times a week and could last one to two days.  His flare-ups were precipitated spontaneously and they were alleviated with rest and heat.  He reported that he could not move his head very much during a flare-up.  He did not have any associated features or symptoms with his flare-ups.  The Veteran wore a neck brace.  It was noted that for both his lumbar and cervical spine disabilities that he was a real estate broker and missed 30 days of work in the past year due to these problems but he was able to attend to daily activities.  His range of motion for flexion was to 20 degrees, extension was to 10 degrees, left lateral flexion was to 5 degrees, right lateral flexion was to 15 degrees, left lateral rotation was to 10 degrees, and right Lateral rotation was to 50 degrees; there was more pain at the extremes for all ranges of motion.  After repetitive testing there was no change in the amount of pain or his range of motion and no additional limitations were noted. The Veteran had pain, including pain on repeated use and during flare-ups; he also had fatigue, weakness, lack of endurance, and incoordination.  He had tenderness on palpation of the posterior neck.  On examination his sensory was intact to vibrations bilaterally in the upper extremities.  His sensory was not intact to soft touch or sharp/dull discrimination in the left upper extremity but it was intact in the right upper extremity.  There were no vertebral fractures.  

A July 2012 private treatment note indicated that the Veteran reported radicular pain that radiated from his neck to his shoulders down his hands with paresthesias in the fingers.  He had a diagnosis of bilateral carpal tunnel syndrome.  He also had tingling down the arm in a C7 distribution.  It was noted that a serious symptom was the pain in his neck that radiated down his shoulder and his arm.  It was noted many of these symptoms were consistent with a C6-C7 radiculopathy

It was stated in an August 2012 private treatment note that the Veteran's neck had 75 percent limitation for both right rotation and side bend, 50 percent limitation for both left rotation and side bending, and his extension was limited by 75 percent with neck pain.  Sensation was initially increased to the right ulnar and radial fingers and thumb but it was still intact.

In another August 2012 private treatment note it was stated that the Veteran had decreased range of motion with flexion, extension, rotation, and lateral bending.  He also had tenderness to palpation over C4-C5, C5-C6, C6-C7 and paraspinous muscles.  His sensation was grossly intact

The Veteran was afforded a VA examination in March 2013.  The Veteran reported that he did not have any flare-ups that impacted the function of his cervical spine.  His range of motion for flexion was to 40 degrees and extension was to 35 degrees.  There were no changes after repetitive use.  The Veteran's functional loss/functional impairment was manifested by less movement than normal, pain on movement, and muscle spasm.  He had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  He also had guarding or muscle spasm of the cervical spine but it did not result in abnormal gait or spinal contour.  His muscle strength, reflex, and sensory examinations were all normal.  He did not have any radiculopathy.  While had had intervertebral disc syndrome he did not have any incapacitating episodes over the past 12 months.  It did not impact his ability to work.    

In May 2014 the Veteran had a VA examination for neuropathy.  It was determined that the Veteran did not have any symptoms attributable to peripheral nerve conditions for the right and left upper extremities; this included symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  He had negative median nerve testing for both Phalen's sign and Tinel's sign.  His nerve testing for radial nerve, median nerve, ulnar nerve, Musculocutaneous  circumflex nerve, long thoracic nerve, upper radicular group, middle and lower radicular group were all normal.  

The Board finds that the Veteran's service-connected cervical spine disability with degenerative arthritis and degenerative disc disease does not warrant a rating in excess of 20 percent.  In order for the Veteran's cervical spine disability to warrant a rating in excess of 20 percent it needs to be manifested by forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  In April 2008 the Veteran's range of motion for flexion was to 20 degrees and in March 2013 it was to 40 degrees.  In one August 2012 private treatment note it was just stated that the Veteran had decreased range of motion and in the August 2012 private treatment note the limitation of the Veteran's flexion was not noted.  In addition, the Veteran has not described his decreased range of motion in the terms of degrees.  Therefore, the Board finds that the Veteran does not warrant a rating in excess of 20 percent for his service-connected cervical spine disability with degenerative arthritis and degenerative disc disease.  

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion.  There is no evidence of any pain after repetitive motion nor is there evidence of any functional loss.  In the April 2008 VA examination report it was stated that the Veteran had flare-ups and that he could not move his head very much during a flare-up but it was also stated that after repetitive testing there was no change in the amount of his pain and there were no additional limitations noted.  In addition, while it was noted at the March 2014 VA examination that the Veteran had pain, less movement than normal, and muscle spasms the Board finds that there is no evidence that any such 
flare-ups result in functional loss/impairment with greater limitation of motion.  In addition, the Board finds that any complaints of pain are contemplated in the Veteran's current 20 percent disability rating.  Therefore, there is no evidence that the Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that a rating greater than 20 percent is not warranted for additional functional loss based on greater limitation of motion.

The Board also finds that the Veteran does not warrant a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In order to warrant a 40 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to DC 5243, i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It was specifically stated at the August 2013 VA examination that while he did have a diagnosis of intervertebral disc syndrome he did not have any incapacitating episodes that have required bed rest and treatment by a physician.  Thus, the Board finds that the Veteran does not warrant an increased rating based upon such Formula.

The Board has considered whether additional staged ratings under Hart are appropriate for the Veteran's service-connected degenerative changes of the cervical spine; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board acknowledges that the Veteran's report of cervical pain is credible and consistent with the medical evidence of record as the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's cervical spine disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  With regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   After the Board has considered the statements from the Veteran regarding his symptomatology competent, persuasive evidence indicates that the Veteran's cervical spine disability warrants no more than the currently assigned 20 percent disability rating.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with degenerative arthritis and degenerative disc disease with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his cervical spine disability as well as the functional impairment resulting from symptoms related to such disability.  In this case it was noted that the Veteran did not have any functional impairment.  There are no additional symptoms of the Veteran's service-connected cervical spine that are not contemplated by the rating schedule to warrant an extra-schedular rating.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected degenerative changes of the cervical spine.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected cervical spine disability with degenerative arthritis and degenerative disc disease is not warranted.  Thun, 22 Vet. App. at 111.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's cervical spine disability with degenerative arthritis and degenerative disc disease.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran's low back injury with degenerative arthritis and degenerative disc disease is currently rated as 40 percent disabling under DC 5010-5237, which pertains to lumbar strain.  Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings are assigned as follows:  a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Veteran was afforded a VA examination in April 2008.  The Veteran described his pain as constant and sharp.  He stated that the pain was a level 7.  His flare-ups were noted to flare to level 10 with activity and they could last one to two days.  His flare-ups were precipitated by prolonged walking, standing, and sitting in one position.  His flare-ups were alleviated by rest, change in position, and heat.  He reported that he could not lift anything heavier than 10 pounds during a flare-up.  During a flare-up he reported pain in both legs with the right worse than the left. He wore a back brace and he reported that he could walk for 10 minutes before he developed significant back pain.  It was noted that he fell in the shower a month ago because his legs gave way but no significant injury resulted from the fall.  It was noted that for both his lumbar and cervical spine disabilities that he was a real estate broker and missed 30 days of work in the past year due to these problems but he was able to attend to daily activities.  His range of motion for flexion was to 5 degrees, extension was to 10 degrees, left lateral flexion was to 50 degrees, right lateral flexion was to 5 degrees, left lateral rotation was to10 degrees, and right lateral rotation was to 25 degrees; there more pain at the extremes for all of ranges of motion.  After repetitive testing there was no change in the amount of pain or his range of motion and no additional limitations were noted.  He had tenderness on palpation of the low back and low back spasms.  He did not have guarding but he did have spasms and tenderness with preserved spinal contour and a normal gait.  On examination his sensory was intact to vibration bilaterally in the lower extremities.  It was not intact to soft touch or sharp/dull discrimination bilaterally below the ankles in the lower extremities.  The Veteran had pain, including pain on repeated use and during flare-ups; he also had fatigue, weakness, lack of endurance, and incoordination.

An August 2012 private treatment noted that the Veteran's range of motion was painful on extension past neutral.  It was also noted that his flexion was limited by 50 percent with increased pain in his back and paresthesias in the right leg.

The Veteran was afforded a VA examination in March 2013.  It was noted that the Veteran had a laminectomy at a private clinic in February 2013.  He was currently in a wheelchair; he was not walking outside but he did walk inside the house.  He had severe spasms mainly on the left side of his lower back.  The Veteran reported that he did not have any flare-ups that impacted the function of his thoracolumbar spine.  His range of motion for flexion was to 70 degrees with pain and extension was to 25 degrees.  He did not have additional limitations after repetitive use.  His functional loss/ functional impairment was manifested by less movement than normal, pain on movement, and interference with sitting.  While the Veteran had muscle spasms he did not have an abnormal gait.  His reflex, muscle, and sensory examinations were all normal.  While he had a positive straight leg raising test he did not have any radiculopathy.  The Veteran had a diagnosis of intervertebral disc syndrome but he did not have any incapacitating episodes. While the Veteran had a scar it was not painful and/or unstable, the total area of all related scars was not greater than 39 square centimeters.  His lumbar spine condition did not impact his ability to work. 

In a March 2013 VA treatment note it was stated that the Veteran had a well healed surgical scar over the lower lumbar area.  He also had mild tenderness and no swelling.  He had full range of motion and his straight leg raising was to 60 degrees.  

In May 2014 the Veteran had a VA examination for neuropathy.  The Veteran was diagnosed with right peripheral radiculopathy.  It was determined that the Veteran did not have any symptoms attributable to peripheral nerve conditions for the left lower extremity; this included symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  He had negative median nerve testing for both Phalen's sign and Tinel's sign.  His nerve testing for radial nerve, median nerve, ulnar nerve, Musculocutaneous circumflex nerve, long thoracic nerve, upper radicular group, middle and lower radicular group were all normal.  

In order for the Veteran to warrant a higher rating there needs to be evidence of unfavorable ankylosis of the entire thoracolumbar spine; however, the Veteran's range of motion for flexion was to 5 degrees at the April 2008 VA examination and 40 degrees at the March 2013 VA examination.  While the August 2012 private treatment note indicated that the Veteran's flexion was limited by 50 percent the actual degrees were not noted.  The Veteran has not described any decreased range of motion in actual degrees.  In addition, by definition, he does not suffer from lumbar ankylosis.  DORLAND'S ILLUSTRATED MEDICAL DICITIONARY 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Therefore, the Veteran does not warrant an increased rating in excess of 40 percent. 

The Board also finds that the Veteran does not warrant a higher rating under intervertebral disc syndrome since he has not had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  In March 2013 the Veteran was diagnosed with intervertebral disc syndrome but it was stated that he did not have any incapacitating episodes.  Thus, the Board finds that the Veteran does not warrant a higher rating based upon intervertebral disc syndrome. 

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45, consistent with DeLuca; the pertinent medical evidence reflects that the assigned 40 percent schedular rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, at the April 2008 VA examination it was noted that the Veteran had flare-ups but it was also noted that after repetitive testing there was no change in the amount of pain or his ranges of motion and no additional limitations were noted.  At the March 2013 VA examination it was noted that he was in a wheelchair but he walked in the house.  He also reported that any flare-ups did not impact the function of his spine.  He also did not have additional limitations after repetitive use.   Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in unfavorable ankylosis of the entire thoracolumbar spine, as required for assignment of the next higher rating under the General Rating Formula.  The Board points out that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a).

In sum, the Board finds that the Veteran does not warrant a higher rating in excess of 40 percent since his range of motion is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5237, 5243.

As noted above, Note (1) to the General Rating Formula requires that VA consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine.  Here, in the July 2014 rating decision the RO already has awarded service connection for radiculopathy of the right lower extremity and assigned a 20 percent disability rating effective January 28, 2009, and a right ankle sprain and assigned a 10 percent disability rating effective January 28, 2009.   Those disabilities currently are not before the Board.  Moreover, the medical evidence does not support a finding that the Veteran has or has had any other separately ratable neurological manifestations(s) of his lumbar spine during the pendency of the appeal.   At the April 2008 VA examination he was found to have intact his sensory vibration.  At the March 2013 VA examination his sensory examinations were normal.  In addition, his sensory examinations were normal at the May 2014 VA examination.  Accordingly, Note (1) to the General Rating Formula provides no basis for higher rating at any point pertinent to this appeal.

At the March 2013 VA examination it was noted that the Veteran had a scar on his lumbar spine.  However, the Veteran's scar is not manifested by a scar that is deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.); superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater; or superficial unstable scar; superficial scar that is painful on examination. Thus, a separate compensable rating under 38 C.F.R. § 4.118, DCs 7801-7805 is not warranted. 

The Board has considered whether additional staged ratings under Hart are appropriate for the Veteran's service-connected lumbar spine; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

The Board acknowledges that the Veteran's report of lumbar spine pain is credible and consistent with the medical evidence of record as the Veteran is competent to report observable symptoms.  See Layno, 6 Vet. App. at 465.  The Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's lumbar spine disability.  See Bostain, 11 Vet. App. at 127.  With regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc., the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.   After the Board has considered the statements from the Veteran regarding his symptomatology competent, persuasive evidence indicates that the Veteran's lumbar spine disability warrants no more than the currently assigned 20 percent disability rating.

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected residuals of a low back injury with degenerative arthritis and degenerative disc disease with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to her cervical spine disability as well as the functional impairment resulting from symptoms related to such disability; however, in this case it was noted that the Veteran did not have any functional impairment.  Therefore, there are no additional symptoms of the Veteran's service-connected residuals of a low back injury with degenerative arthritis and degenerative disc disease that are not contemplated by the rating schedule to warrant an extra-schedular rating.   In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's residuals of a low back injury with degenerative arthritis and degenerative disc disease.  The Veteran's 40 percent rating contemplates his functional loss, to include limited range of motion, as a result of his residuals of a low back injury with degenerative arthritis and degenerative disc disease. Therefore, referral for an extraschedular rating is not warranted.  Moreover, the Board finds that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  See Johnson, 762 F.3d at 1362.

For all the foregoing reasons, the Board finds a schedular rating in excess of 40 percent for residuals of a low back injury with degenerative arthritis and degenerative disc disease is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Hemorrhoids

The Veteran's service-connected hemorrhoids currently are rated as noncompensable prior to March 14, 2013, and 10 percent disabling since March 14, 2013.  His hemorrhoids have been rated under 38 C.F.R. § 4.114, DC 7336, which provides ratings for internal or external hemorrhoids.  A noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent disability rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Board notes that the terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in April 2008 and his hemorrhoids were described as mild.  He had one large skin tag and a second smaller one on the left side.  Neither one was thrombosed.  He did have constant itching with burning pain and bleeding about once weekly and a history of rectal bleeding.

In a November 2008 VA treatment note it was noted that the Veteran reported  ongoing hemorrhoid problems that required the  use of hemorrhoid suppositories.  In a September 2009 VA treatment note it was stated that the Veteran requested depends diapers for his hemorrhoids.   

At the Veteran's March 2013 VA examination his hemorrhoids were noted to be mild or moderate.  They were noted to be external hemorrhoids with current bleeding and inflamed.  On examination they were described as large, external hemorrhoids and as irreducible, external hemorrhoids.  It was noted that a December 2012 CBC blood test revealed hemoglobin that was 14.1, hematocrit that was 41.9, a white blood cell count of 5.6, and platelets of 223. 

In a March 2013 VA treatment note it was stated that the Veteran's hemorrhoids were currently asymptomatic.  

In this case, the Board finds that prior to March 14, 2013, the Veteran's disability more nearly approximates mild or moderate hemorrhoids.  The weight of the evidence does not establish that the Veteran's disability has been manifested by either large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, or evidencing frequent recurrences or by persistent bleeding with secondary anemia or fissures.  In this regard, at the April 2008 VA examination his hemorrhoids were described as mild.  However, they were not described as large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, or evidencing frequent recurrences.  In addition, in the November 2008 and September 2009 VA treatment notes his hemorrhoids were not described instead it was just stated that he had ongoing problems.  Thus, even contemplating the Veteran's symptoms and statements asserting recurrent hemorrhoids, the evidence does not establish that the Veteran's symptoms more nearly approximate a compensable rating under the diagnostic criteria.

The Board also finds that since March 14, 2013, there is no evidence that the Veteran's hemorrhoids warrant a rating greater than 10 percent.  In order to warrant a rating greater than 10 percent there needs to be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  At the March 2013 VA examination they were first noted to be mild or moderate but on examination they were described as large, external hemorrhoids and as irreducible, external hemorrhoids.  While the Veteran's external hemorrhoids were noted to have current bleeding and be inflamed they were not described as hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  It was stated in a March 2013 VA treatment note that the Veteran's hemorrhoids were asymptomatic.  Thus, the Board finds that the Veteran's hemorrhoids do not warrant a rating greater than 10 percent since March 14, 2013. 

The Board notes that the oral and written assertions of the Veteran and his representative have been considered.  The Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hemorrhoids.  See Bostain, 11 Vet. App. at 127.  The Board has considered the statements from the Veteran regarding his symptomatology; however, as indicated above, competent, persuasive evidence indicates that the Veteran's hemorrhoids do not warrant a compensable rating prior to March 14, 2013, and a rating in excess of 10 percent since March 14, 2013.  

As noted above, the Board recognizes that in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board finds that the Veteran's reported symptoms are nonetheless reasonably encompassed by the rating criteria's contemplation of "mild to moderate" hemorrhoids, and the rating criteria allow for higher ratings when more severe symptomatology is shown, such as when hemorrhoids are irreducible or cause excess bleeding.  As the rating criteria reasonably describe the Veteran's disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

In light of the above discussion, the Board finds that prior to March 14, 2013, a compensable rating is not warranted and since March 14, 2013, a rating in excess of 10 percent is denied.   As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a disability rating greater than 20 percent for cervical spine disability with degenerative arthritis and degenerative disc disease is denied.  

Entitlement to a disability rating greater than 40 percent for residuals of a low back injury with degenerative arthritis and degenerative disc disease is denied.  

Entitlement to an initial compensable rating prior to March 14, 2013, and to an initial rating greater than 10 percent thereafter, for hemorrhoids is denied.  


REMAND

The Veteran contends that he has a left great toe disability that is related to military service.  The Veteran's service treatment records include a May 1983 notation to follow up on foot pain.  On a April 1989 Report of Medical History it was noted, for swollen or painful joints, that his left big toe periodically swells for no apparent reason.  In an August 2008 VA treatment note it was stated the Veteran had pain in both great toes when wearing shoes.  In an August 2011 VA treatment note it was stated that the Veteran has a history of a gout attack in about 1968 in the left great toe; it got red and swollen.  In June 2009 it was noted that the Veteran had complaints of bilateral big toe pain from a history of gout.  At the April 2010 VA examination it was noted that examination of the left foot was deferred because it was wrapped in a bandage following his recent surgery 10 days ago.  In a June 2010 VA treatment note it was stated that the Veteran had pain in the left great toe.  At the March 2013 VA examination it was noted that the Veteran had resection of the metatarsal head in 2010.  At the May 2014 VA examination it was noted that he had resection of  the metatarsal head in 2009 and 2010 and he had the hardware removed in 2013.  It was also noted that he had a bunionectomy of the bilateral great toes. 

The Board notes that service connection currently is in effect for a right great toe injury and callous, corns and bunions of the feet.  However, the Veteran is claiming a separate disability of the left great toe.  While the Veteran has been afforded VA examinations for his left great toe disability it is unclear what his current diagnosis is in respect to his left great toe.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if he has a current disability of the left great toe and if so, whether it is at least likely as not related to his military service. 

The Board next notes that service connection also is in effect for status post left ulnar nerve transposition but he contends that he has a separate disability of pain in the hands and fingers that is due to his military service.  The Veteran's service treatment records include a May 1973 notation of sprained right thumb and a January 1986 notation of sore and swollen fingers.  In addition, in October 1988 there was a notation of pain in the chest and neck with numbness on the left side of the upper extremities with radiation into left hand and numbness in his fingers.  Again in October 1988 it was stated that he had left scapula neck pain with decreased left ulnar nerve in two fingers of the left hand.  In another October 1988 service treatment record it was noted that he was in in moderate distress complaining of pain in the left neck, shoulder, and hand that radiated down into the left finger. He was then diagnosed with apparent C8 radiculopathy.  In December 1988 it was noted that the Veteran had tingling along the forearm and fingers for the past two months after he experienced pain in his elbow and shoulders during pushups.  He was then diagnosed with left cubitis tunnel syndrome.  Post-service he was seen in June 2009 for a bothersome and weak left hand after a dog bite.  In a January 2011 VA treatment note he was seen for systemic chronic pain in the extremities.  In a July 2012 private treatment note it was sated that the Veteran reported radicular pain radiating from the neck to the shoulder down to the hand with paresthesias in the fingers.  He had tingling down the arm in a C7 distribution pattern.  His serious symptom was pain in his neck radiating down his shoulder and arm.  He had a diagnosis of bilateral carpal tunnel syndrome and it was noted that many of these symptoms are consistent with a C6-C7 radiculopathy.  At the May 2014 VA examination it was noted that he had normal muscle,  reflex, and sensory examinations for his shoulder, inner/outer forearm, hand/fingers, left upper anterior thing, thigh/knee, left lower leg/ankle, foot, and toes. 

As noted above, service connection already is in effect for status post left ulnar nerve transposition and for a cervical spine disability with degenerative arthritis and degenerative disc disease.  The Board finds that a VA examination is warranted for three reasons.  The first, is to determine if the Veteran has a separate disability of pain in the hands and fingers and if so, if it is at least likely as not due to his military service.  Second, if it is determined that the Veteran has a separate disability of pain in the hands and fingers then the VA examiner should opine if it caused or aggravated by a service-connected disability; this theory was advanced in the April 2015 informal hearing presentation.  Finally, as discussed above, under the Note 1 for the General Rating Formula for the Spine any neurological manifestations due to the Veteran's cervical spine disability should be separately rated.  Since the Veteran's private and VA records are unclear if he has a neurological disability, other than the service-connected  left ulnar nerve transposition, due to his service-connected cervical spine disability the VA examiner should determine if the Veteran has any neurological manifestations of the upper extremities related to his service-connected cervical spine disability.  

The Veteran currently is rated as noncompensable for his service-connected residuals of a right great toe injury.  The Veteran asserts that he warrants a higher disability rating for these residuals.  The Board notes service connection also is in effect for callous, corns and bunions of the feet.  At the April 2008 VA examination it was noted that he had pain in the right great toe with weight bearing.  A July 2008 VA treatment note indicated that x-ray studies revealed mild degenerative changes in the metatarsal-phalangeal joint of the great toe.  In an August 2008 VA treatment note it was stated that he had pain in both great toes when wearing shoes.  At the April 2010 VA examination his right foot was found to have calluses at the metatarsophalangeal joint of the great toe and also on the heel without acute tenderness.  At the March 2013 VA examination it was stated that the Veteran had a moderate right foot injury and that he had a diagnosis of hallux valgus in the past and a surgical history but he had no current symptoms.  At the May 2014 VA examination it was stated that he was unable to stand or walk for extended periods of time or distance.

The Board finds that while the Veteran has been afforded VA examinations for his service-connected residuals of a right great toe injury the examinations have focused on all aspects of the Veteran's feet and not solely on the residuals of a right great toe injury.  Thus, the Veteran should be afforded a VA examination that specifically details the nature and severity of his service-connected residuals of a right great toe injury.  

The Veteran's service-connected allergic rhinitis is currently rated a noncompensable rating under 38 C.F.R. § 4.97, DC 6513.  The Board notes that DC 6513 is for maxillary sinusitis and DC 6522 is for allergic or vasomotor rhinitis.  The Veteran's April 2008 VA examination found that no nasal polyps were present.  At the March 2013 VA examination it was found that he did not have not greater than 50 percent obstruction on both sides, no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  While those VA examination findings are for the diagnostic criteria under DC 6522 the Veteran's representative asserted in April 2015 that the Veteran warranted a higher rating under the criteria for DC 6513.  In the March 2013 VA examination report the VA examiner did not answer the questions for sinusitis nor did he state why they were not applicable.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and severity of his allergic rhinitis, to include the symptoms for sinusitis. 
 
The Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection currently is in effect for: residuals of a low back injury with degenerative arthritis and degenerative disc disease, rated as 40 percent disabling effective April 9, 2007; status post left ulnar nerve transposition, rated as noncompensable effective February 16, 1993, and 30 percent disabling effective May 16, 2013; cervical spine injury with degenerative arthritis and degenerative disc disease, rated as 20 percent disabling effective June 29, 2005; right leg radiculopathy, rated as 20 percent disabling effective January 28, 2009; right shoulder (dominant) dislocation with degenerative joint disease, rated as 10 percent disabling effective January 28, 2009, and 20 percent disabling effective March 14, 2013; right ankle sprain, rated as 10 percent disabling effective January 28, 2009; hemorrhoids, rated as noncompensable effective February 16, 1993, and 10 percent disabling effective March 14, 2013; residuals of a right great toe injury, rated as noncompensable effective February 16, 1993; erectile dysfunction, rated as noncompensable effective June 29, 2005; left corneal abrasion with recurrent erosions, rated as noncompensable effective January 28, 2009; callous, corns and bunions of the feet, rated as noncompensable effective January 28, 2009; and residual scars associated with right shoulder, rated as noncompensable effective March 14, 2013.  The Veteran's combined rating has been 70 percent since January 28, 2009, and 80 percent since March 14, 2013.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014). 

When adjudicating a TDIU claim, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the record includes the results of various examinations for individual and some combined service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is  needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful  that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  As medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   Thus, the Veteran should be scheduled for a VA examination to determine if his service-connected disabilities render him unemployable. 

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a disability of the left great toe and/or pain in the hands and fingers since his service separation.  Ask them to identify all VA and non-VA clinicians who have treated the Veteran for neurological manifestations of his service-connected spine disabilities, his service-connected right great toe disability, and/or for his service-connected allergic rhinitis in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.
	
2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his left great toe condition and to determine the nature and severity of the residuals of a right great toe injury.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's left great toe and right great toe.  The VA examiner should determine if the Veteran has a current diagnosis for his left great toe.  If the Veteran has a diagnosis related to his left great toe then the VA examiner should opine whether it is at least likely as not due to military service.  The VA examiner should determine all current residuals of the Veteran's right great toe injury.  For each residual of the Veteran's right great toe injury the VA examiner should detail the severity of each residual.  The VA examiner must determine if the functional impairment of the Veteran's residuals of right great toe injury is such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  A complete rationale must be provided for any opinion(s) expressed.

3.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his pain in the hands and fingers and to determine if the Veteran neurological manifestations of the upper extremities due to his service-connected cervical spine disability.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's pain in the hands and fingers and neurological manifestations of the upper extremities.  The VA examiner should determine if the Veteran has a current diagnosis of pain in the hands and fingers.  If the Veteran has a diagnosis related to pain in the hands and fingers then the VA examiner should opine whether it is at least likely as not due to military service.  The examiner also should offer an opinion as to whether any diagnosis related to pain in the hands and fingers is caused OR aggravated by his service-connected disabilities (service-connected cervical spine disability, service-connected lumbar spine disability, and service-connected left ulnar nerve transposition).  If aggravation is found, the examiner should determine, if possible, to what extent the pain in the hands and fingers, was aggravated beyond the natural progression of such disease.  The VA examiner should determine if the Veteran's has any neurological manifestations, including radiculopathy, of the upper extremities that is related to his service-connected cervical spine and lumbar spine disabilities.  The VA examiner must discuss the private and VA examination reports of record that discuss the Veteran's neurological manifestations and radiculopathy.  The Board notes that service connection is in effect for left ulnar nerve transposition.  The VA examiner must determine the nature and severity for each neurological manifestation, including radiculopathy, of the upper extremities that is related to his service-connected cervical spine and lumbar spine disabilities.  A complete rationale must be provided for any opinion(s) expressed.

4.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his allergic rhinitis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the characteristics of the Veteran's allergic rhinitis, to include any symptoms associated with sinusitis.  Please identify the side(s) of any nasal obstruction, and determine, to the extent possible, whether there is any nasal obstruction, and, if so, whether there is 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  Please detail the number of incapacitating and non-incapacitating episodes of rhinitis, as well as the symptoms that accompanied the episodes.  A complete rationale must be provided for any opinion(s) expressed.

5.  The Veteran should be scheduled for a VA examination to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability. The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the examiner,  and the examination report must include discussion of the Veteran's documented history and assertions.  The examiner is requested to describe the Veteran's employment history.  The VA examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (residuals of a low back injury with degenerative arthritis and degenerative disc disease, status post left ulnar nerve transposition, cervical spine injury with degenerative arthritis and degenerative disc disease, right leg radiculopathy, right shoulder (dominant) dislocation with degenerative joint disease, right ankle sprain, hemorrhoids, residuals of a right great toe injury, erectile dysfunction, left corneal abrasion with recurrent erosions, callous, corns and bunions of the feet, and residual scars associated with right shoulder) in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale must be provided for any opinion(s) expressed.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


